Case 1:21-cv-00487-JMF Document 12-2 Filed 01/28/21 Page 1 of 4




EXHIBIT B
                Case 1:21-cv-00487-JMF Document 12-2 Filed 01/28/21 Page 2 of 4




        TigerRisk makes raft of Willis Re
        healthcare PL hires
        8 January 2021








         Save article
        Expansive reinsurance broking and advisory firm TigerRisk has taken a high-
        profile healthcare-focused professional liability team from Willis Re North
        America that includes segment leader Scott Strenge, Paul Herriott and Joel
        Wendland, The Insurer
                        Insurer can reveal.




                              W                e Is1'1'181

                                                                 IC

              r       ila

                          TIGERRIS1
        According to market sources, the team is around ten-strong and is thought to have a
        client base ranging from large nationwide carriers that write medical professional liability
        down to medical mutual insurers.

        It also includes clients in other professional liability classes such as lawyers and
        architects and engineers.
        Case 1:21-cv-00487-JMF Document 12-2 Filed 01/28/21 Page 3 of 4




Strenge (pictured above, center) was most recently healthcare segment leader at Willis
Re and executive vice president.

Herriott (above right) held the position of national sales director and executive vice
president, with Wendland (above left) also executive vice president level at the Willis
Towers Watson reinsurance broking arm.

Strenge has been at Willis Re for almost 12 years and was at Aon Benfield prior to that.

Herriott is a long-serving Willis Re employee of 18 years and was at Collins and EW
Blanch —– which was bought by Benfield — – before that. He was previously a reinsurance
                     Doctors’ Company, according to his Linkedln
underwriter at The Doctors'                              LinkedIn profile.

Meanwhile, Wendland is also a long-serving Willis Re employee of almost 18 years.

Strenge is based in the greater Minneapolis-St Paul Area; Herriott in San Francisco,
California; and Wendland in Burnsville, Minnesota, according to their Linkedln
                                                                      LinkedIn profiles.
The identity of the other executives moving over from Willis Re has not been confirmed.

Sources said the hiring of the team is likely to be seen as a significant move by
TigerRisk, with the executives well-regarded in the medical professional segment.

Two of the executives share a history with the senior management at TigerRisk, with
CEO Rod Fox and president Rob Bredahl both former Benfield executives, and Fox also
previously at EW Blanch.

The underlying medical professional liability insurance market is in the midst of a major
correction, even before the Covid-19 pandemic hit. Elevated losses have led to
retrenchment from some carriers and the entry of others seeking to access fast-
hardening rates.

In reinsurance, there was increased pressure on limit capacity for per risk and other
systemic, or broad loss aggregation reinsurance covers at the 1 January renewal,
                    Re’s recent report.
according to Willis Re's

Reinsurance pricing for healthcare liability lines continued firming in response to
increased loss trend perspectives, it added, with higher attaching risk layers seeing the
most upwards pressure.

Ambitious build-out
        Case 1:21-cv-00487-JMF Document 12-2 Filed 01/28/21 Page 4 of 4




The move by TigerRisk is the latest in an ambitious build-out by the firm over the last
few years that was boosted with a capital injection from Flexpoint Ford last summer.

The intermediary had already been hiring heavily and was expected to ramp up its
recruitment as well as product and geographical expansion into 2021.

Speaking to this publication last September, TigerRisk's
                                             TigerRisk’s head of North America Wade
                          firm’s headcount had grown by around 20 percent in the year
Gulbransen said that the firm's
to date at that stage.

TigerRisk and other expansive reinsurance intermediaries below the current big three
have been aggressively seeking opportunities to scale-up created by the mega-M&A in
                           MMC’s acquisition of JLT.
the sector that began with MMC's

Uncertainty over the outcome of the pending Aon-Willis acquisition —   – including in
                                                               – is likely to have
relation to the future of Willis Re in the combined operations —
encouraged renewed efforts from firms looking to hire talent from their larger
competitors.

According to research by The Insurer, TigerRisk was one of the fastest growing of the
top 10 reinsurance brokers based on 2019, when its revenues increased by around 25
percent to $125mn.

Although 2020 numbers are not available, that growth was expected to accelerate as a
result of the hiring surge.

TigerRisk and Willis Re declined to comment on this article.
